FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  athe Securities Exchange Act of 1934 For period endingJanuary 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons In accordance with DTR 3.1.4 R(1)(c) I give details of changes in the interests of Dr P J T Vallance, a Person Discharging Managerial Responsibilities, in the Ordinary Shares of GlaxoSmithKline ('GSK'). GSK was advised on 28 January 2015 that Dr P J T Vallance's Connected Person, Dr S Dexter, acquired: (i) rdinary Shares ('Share'), at a price of 1414.135 pence per Share, following the re-investment of the dividend paid to shareholders on 2 October 2014; and (ii) rdinary Shares, at a price of 1417.542 pence per Share, following the re-investment of the dividend paid to shareholders on 8 January 2015. V A Whyte Company Secretary 28 January 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January 28,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
